DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .2. This action is in response to the amendment filed on 14 March 2022. Applicant's arguments and amendments to the claims have been fully considered but do not place the application in condition for allowance. 
The Declaration under 37 CFR 1.132 filed 14 March 2022 is insufficient to overcome the rejection of claims 11, 14, 16, 21, 22, 24 and 27 under 35 U.S.C. 103 as being unpatentable over Haqq et al in view of Gupta and Yang et al, the rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Haqq et al in view of Gupta  and Yang et al and further in view of Singh, and the rejection of claim 15 under 35 U.S.C. 103 as being unpatentable over Haqq et al in view of Gupta and Yang et al and further in view of de Oliveira et al. as set forth in the last Office action for the reasons discussed in detail below.
This action is made final.  
Claim Status
3. Claims 11, 12, 14-16, 21-22, and 24-31 are pending.
	Claims 25, 26, and 28-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 11, 12, 14-16, 21-22, 24 and 27 read on the elected invention and have been examined herein. The claims have been examined herein to the extent that they 
Maintained Claim Rejections - 35 USC § 103
4. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 14, 16, 21, 22, 24 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haqq et al (PNAS. 2005. 102(17): 6092-6097 and Supporting Table 2 and a portion of Supplemental Table 3, available via URL: < pnas.org/content/102/17/6092/tab-figures-data>) in view of Gupta (PGPUB 2012/0294872) and Yang et al (Cancer Research. 2001. 61: 4901-4909).
Haqq teaches a method comprising obtaining a biological sample of melanoma tumor tissue from a subject who has melanoma cancer with no metastasis; and 
Haqq teaches comparing the gene expression profiles of a series of nevi, primary melanomas, and melanoma metastases (p. 6092). Haqq reports that CXCL1 is more highly expressed in primary melanoma as compared to benign nevi (Figure 3B and legend). CXCL1 expression was not detected in normal skin and nevi, but was expressed in primary melanoma and expressed at higher levels in metastatic melanoma as compared to primary melanoma (Figure 4B.3). For instance, Haqq (p. 6096, col. 1) states:
“The biomarkers identified in Fig. 3 (e.g., CXCL1) not only distinguish primary tumors from moles but also are useful in identifying metastases, and are not expressed in nevi or normal skin (Fig. 4B.3). Biomarkers identified here are also able to distinguish metastatic tumors from all other tissue classes examined.”

Haqq teaches analyzing samples from patients having melanoma with metastasis, including metastasis from a supraclavicular lymph node (patient MM-07) and a synchronous lymph node metastasis (patient MM14 – see p. 6094). Haqq teaches that CXCL1 RNA levels were further elevated, as compared to primary melanomas, in melanomas that metastasize to the lymph node (see Figure 4B.3, particularly for patients MM07A and MM14A; see also Supporting Table 2). Haqq (p. 6096, col. 2) concludes that “our results provide a basis for developing new molecular diagnostics and targeted therapies for melanoma patients.”
Hagg does not teach identifying the subject as having an increased likelihood of having metastasis of the primary melanoma based on the detection of a higher level of expression of CXCL1 in the primary melanoma compared to a control level, relative to a 
However, since Hagg teaches that CXCL1 expression levels are higher in melanomas that have metastasized as compared to primary melanomas that have not metastasized, the ordinary artisan would have recognized that higher expression levels of CXCL1 in a primary melanoma that are equivalent to those detected in reference samples of metastasized melanoma would be indicative of a primary melanoma that has an increased likelihood of metastasizing (or in which the metastasis was not yet detectable). 
Note that Hagg (p. 6096 col 2) states:
“Our study sheds light on the current debate regarding the genesis of the metastasis signature in primary tumors. Recent reports demonstrated the presence of a common metastasis signature in a subset of primary tumors whose origin was different from the metastases studied (24), and that the gene expression signature correlated with metastases was already present in primary breast cancers (25–27). Our study extends these observations by showing that gene expression signatures present in metastases are observed at the in situ or minimally invasive stages that constitute the radial growth phase of primary melanoma (2).”

Thus, Hagg indicates that the detection of an expression profile in a primary melanoma that is characteristic of / a “signature” of a metastatic melanoma is indicative that the primary melanoma is likely to metastasize. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hagg so as to have analyzed primary melanoma tissue samples from subjects having primary melanoma cancer that has not metastasized for the expression level of CXCL1 and to have identified the subject as having an increased likelihood of metastasis of the primary melanoma when an increased in the level of expression of CXCL1 was 
Secondly, Haqq does not teach that the method further comprises administering a therapy that comprises an anti-CXCL1 antibody.
However, Hagg does state that “our results provide a basis for developing new molecular diagnostics and targeted therapies for melanoma” (p. 6096, col. 2).	
Further, Gupta teaches treating cancer patients with high levels of expression of CXCL1, as compared to control levels, with an inhibitor of CXCL1 (see, e.g., abstract and para [0036]). It is stated that inhibition of CXCL1 provides an effective therapeutic alone, or in combination with other therapeutics, to inhibit metastasis (para [0036]). Gupta teaches that the therapy may directly target CXCL1 (para [0036]) and also teaches that suitable therapies include antibody therapies (para [0033]).
Gupta also teaches that: “[0025] If a breast cancer is identified as one that presents an elevated risk for lung metastasis, several steps in the treatment/monitoring process for the individual patient are indicated… [0026] (1) more aggressive treatment in the first instance because the tumor is a high risk tumor.”
Thus, Gupta teaches a method comprising obtaining a biological sample from a subject having cancer, detecting a higher level of expression of CXCL1 in the sample, as compared to a control level, diagnosing the subject as having an increased likelihood of metastasis based on the higher level of expression of CXCL1 in the sample, and 
Additionally, Yang et al studied CXCL1 expression in human malignant melanomas and teaches that CXCL1 expression levels increase in melanocytes as they progress to malignant melanoma (p. 4906-4907). It is stated that:  
“In the melanoma model, overexpression of CXCL1 and/or CXCL8 is highly associated with the constitutive activation of NF-kB and malignant phenotype. Antisense studies of the transcriptional regulation of NF-kB further support the role of NF-kB in the pathogenesis of cancer. Similar to HTLV-I infected T cells, mammary carcinoma, head and neck squamous cell carcinoma, and melanoma all exhibit constitutive activation of NF-kB. The experiments described here enhance our understanding of the mechanism by which CXCL1 and CXCL8 expression increases as melanocytes progress to malignant melanoma. Because both CXCL1 and CXCL8 may serve as autocrine growth
factors for several melanoma cell lines, antibodies to both CXCL1 and CXCL8, or inhibitors which block the CXCR2 receptor, inhibit the autocrine loop and slow the proliferation of melanoma cells” (p. 4907, col. 2).	

In view of the teachings of Gupta and Yang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Haqq so as to have further administered a targeted therapy of an inhibitor of CXCL1, including an anti-CXCL1 antibody, to those patients with primary melanoma without metastasis whose samples show high levels of CXCL1 expression, in order to have provided an effective means for prevent or slow the development of metastasis.
Regarding claim 16, Haqq teaches that the sample used to assay for CXCL1 expression was obtained by surgical biopsy (p. 6092, col. 1). Thereby, the method of Haqq further comprises removing melanoma tissue from the subject.to thereby obtain the biological sample. 

Regarding claim 22, Haqq teaches that the control samples may be normal skin samples (SK-1, SK-2 and SK-3; see Supporting Table 2). Thereby, the sample is considered to be from subjects who are free of melanoma cancer.
Regarding claim 24, Haqq teaches that RNA isolated from the biological samples is amplified by in vitro transcription and then converted to aminoallyl-modified cDNA and coupled to N-hydroxysuccinimidyl esters of Cy3 or Cy5 and then hybridized to microarrays comprising probes complementary to the target nucleic acids to be detected, including probes to CXCL1 (p. 6092, col. 2).
Haqq does not teach detecting the quantity of CXCL1 RNA by hybridizing labeled RNA from the biological sample to an oligonucleotide microarray chip.
However, Gupta teaches methods for detecting CXCL1 RNA in biological samples comprising obtaining a biological sample from a subject having cancer; and detecting whether the expression level of CXCL1 is elevated in the sample as compared to a control level. Gupta teaches that the quantity of CXCL1 RNA in a biological sample is determined by labeling RNA in the biological sample with a detectable label, contacting the labeled RNA with a microarray comprising oligonucleotide probes 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Haqq so as to have detected the RNA in the biological sample using the method of Gupta because this would have provided an equally effective means for detecting CXCL1 RNA levels in samples of melanoma tumor tissue. 
Regarding claim 27, Hagg does not specifically recite that the differential expression fold change (DEFC) is at least 2.51 in primary melanomas with an increased likelihood of metastasis as compared to a control level. 
However, in Supplemental Table 3, Hagg does show that there is a 9-fold change in the level of expression of CXCL1 in melanoma samples as compared to control levels:

    PNG
    media_image1.png
    18
    608
    media_image1.png
    Greyscale

Further, Haqq teaches that the controls of normal skin and nevi did not express CXCL1 and that there was a significant increase in CXCL1 in primary melanoma samples without metastasis, a DEFC of at least 2.51 would have been expected to have been detected in the samples of primary melanoma without metastasis. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the optimum level of DEFC that would be effective for determining that a sample showed an increase in the level of expression, relative to a control sample, including a level of 2.51 because Haqq teaches performing statistical methods to evaluate the gene expression results and the ordinary artisan . 
5.  Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haqq et al  in view of Gupta et al and Yang et al, and further in view of Singh et al (Clin Cancer Res. 2009. 15(7): 2380-2386).
The teachings of Haqq, Gupta and Yang are presented above. The combined references do not teach administering to the patients having the primary melanoma the CXCR2 inhibitor Sch-527123.
However, Gupta (para [0036]) does teach “inhibition of the CXCL1 pathway can be achieved either by directly targeting the ligand or by inhibition of its cognate receptor, CXCR2.”
Further, Singh teaches that Sch-527123 is a small molecule antagonist for CXCR2 and effectively inhibits melanoma cell proliferation, chemotaxis and invasive potential (see abstract and p. 2383, col. 2).
In view of the teachings of Singh, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Haqq so as to have administered the CXCR2 antagonist Sch-527123 to those melanoma subjects having high levels of expression of CXCL1, relative to control levels, because this would have provided an effective means for treating such patients and inhibiting the potential invasiveness and metastasis of the melanoma. 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haqq et al in view of Gupta et al and Yang et al, and further in view of de Oliveira et al. (Acta cirurgica Brasileira. 2007. 22(5): 332-336).
The teachings of Haqq, Gupta and Yang are presented above. Haqq does not teach performing a sentinel lymph node biopsy on the patients.
However, de Oliveira teaches that lymph nodes are the first site of cutaneous melanoma dissemination (p. 333, col. 1).
De Oliveira teaches that a sentinel lymph node is the first lymph node to where the primary tumor drains (p. 333, col. 1). It is stated that sentinel lymph (SL) node biopsy is performed because the histopathology of the SL mirrors that of the remaining lymph nodes and if the SL contains metastases, then other lymph nodes in the same lymphatic drainage bed may also contain malignant cells (p. 333, col. 1 and p. 335, col. 1). The reference teaches that SL node biopsy is “a minimally invasive surgical alternative for identifying occult micrometastasis in patients who could benefit from total lymphadenectomy” (p. 335, col. 1; see also the abstract “Conclusion”).
In view of the teachings of de Oliveira, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Haqq so as to have included a step of performing a sentinel lymph node biopsy on those patients with primary melanoma having a higher expression level of CXCL1, and thereby at increased risk of developing metastasis, in order to have identified those subjects who may develop metastases and who may  benefit from a lymphadenectomy.
Response to remarks regarding the prior rejections of the claims under 35 U.S.C. 103 over Hagg et al in view of Gupta et al, Hagg et al in view of Gupta et al and further in view of Singh et al, and Hagg et al in view of Gupta et al and further in view of de Oliveira et al:
In the reply filed 14 March 2022, Applicant traversed the prior rejections and filed a declaration under 37 CFR 1.132. 
The declaration states that in situ or minimally invasive radial growth phase (RGP) is one of the first steps in the development of primary melanoma. It is stated that RGP does not necessarily lead to metastatic melanoma and is more likely than not going to metastasize.
Similarly, the response cites Guerry et al (1993) and states that Guerry teaches that RGP melanomas are benign and that in 161 patients with RGP melanoma, such lesions did not metastasize during the 10 years they were followed.
These comments and arguments have been fully considered but are not persuasive to obviate the rejections. It is acknowledged that Hagg teaches the analysis gene expression levels at different stages of melanoma in “patient MM14, whose metastasis displayed the type I (radial) signature at the molecular level, whereas the nodular primary displayed the type II (vertical) signature.” Hagg does not appear to provide any results for CXCL1 expression levels in patient MM14. 
However, the teachings of Hagg are not limited to RGP melanomas.  Hagg teaches that “Our studies indicate that metastatic melanoma is characterized by two different gene expression signatures, with common features compared with the signatures of radial and vertical growth phases of primary melanoma (p. 6096, col. 1). 
Further, regarding RGP melanomas, Hagg states:
“Radial growth phase melanomas are considered by some investigators to have little or no propensity for metastasis. These results challenge this notion, suggesting that a small but clinically significant proportion of melanoma metastases may arise from the radial growth phase of primary melanomas.”
Neither the response nor the declaration provide any evidence or cogent scientific arguments to establish that the teachings of Hagg are not correct regarding the statement that a small proportion of metastatic melanomas arise from RGP melanomas. 
The declaration states that Hagg did not identify higher CXCL1 expression levels in metastatic melanoma compared to primary melanoma in the same patient. It is stated that:
“A quantitative comparison in a biomarker expression level among benign nevi specimens, primary melanoma specimens that have not metastasized, and metastatic melanoma specimens, all obtained from different individuals, is not evident to correlate progression of the cancer within an individual.”

However, the declaration provides no evidence or cogent scientific statements to support this conclusion. While a showing of an increase in the level of CXCL1 mRNA in metastatic melanoma as compared to the level of CXCL1 mRNA in primary melanoma of the same patient is one means for establishing that increased CXCL1 mRNA levels 
In fact, the present claims compare the expression level of CXCL1 in the primary melanoma of a test subject to any control level or to a control level from one or more subjects who have not developed metastasis of melanoma cancer in the past 1-144 months (claim 21) or who are free or cured of melanoma cancer (claim 22). It is unclear as to why an increase in CXCL1 mRNA levels in melanoma cells of a test subject as compared to any control level or to any single subject free or cured of melanoma cancer would be indicative of metastasis (as encompassed by the claims), whereas the response and declaration assert that expression levels cannot be compared between different subjects to determine the level of expression of CXCL1 that is correlated with metastatic melanoma.
The response states:
“prior to Applicant’s invention, there had been direct evidence of the incapacity
of invasive RGP (which is more severe/advanced than in situ or minimally invasive RGP) to metastasize, and so Haqq’s teaching of CXCL1 levels in these distinct stages are merely analyses of each, failing to indicate any progression likelihood from one to the other. By a preponderance of evidence in the art prior to Applicant’s invention, a skilled artisan would not have recognized that a higher CXCL1 expression level in primary melanoma (than a healthy control) is indicative that the primary melanoma is likely to metastasize, even though a higher CXCLI level is also “characteristically” seen, or as a “signature,” in metastatic melanoma from a different patient (than a primary melanoma).”

However, again, the teachings of Hagg are not limited to RGP melanoma  Hagg teaches higher levels of expression of CXCL1 in type II, vertical metastatic melanoma and that higher levels of CXCL1 expression can be used to distinguish between primary melanoma that is likely to metastasize and primary melanoma that is unlikely to metastasize. 
Further, the present claims do not state that the level of expression of CXCL1 in a 


The response states:
“one skilled in the art would not derive an indication, from Haqq based on knowledge in the art at the time, that the detection of a high CXCLI1 expression profile in a primary melanoma is indicative that the primary melanoma is likely to metastasize.”


“This analysis demonstrates that unique gene expression patterns characterize each stage of melanoma progression. Fig. 4B.2 shows that melanocytic lineage markers S100B and MLANA (Melan-A) (Fig. 4B.2) are unable to distinguish between any of the multiclass sample groups. The biomarkers identified in Fig. 3 (e.g., CXCL1) not only distinguish primary tumors from moles but also are useful in identifying metastases, and are not expressed in nevi or normal skin (Fig. 4B.3). Biomarkers identified here are also able to distinguish metastatic tumors from all other tissue classes examined.” (Emphasis added).
Applicant is reminded that “obviousness does not require absolute predictability, only a reasonable expectation of success, i.e., a reasonable expectation of obtaining similar properties. See, e.g.,In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988)”  Further, “(w)hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."  See MPEP 2144.05IIB.
Herein, Hagg clearly teaches that increased CXCL1 mRNA levels can be used to distinguish between primary melanomas that will metastasize and primary melanomas that are unlikely to metastasize. Given the guidance provided by Hagg, confirming this conclusion would have been well within the skill of the ordinary artisan and the ordinary 
The response argues that Gupta and Yang do not teach that CXCL1 expression in melanoma that has metastasized. It is argued that Yang only refers to primary melanoma as opposed to melanoma that has metastasized.
However, Gupta was not cited for such teachings. Gupta was cited for teaching treatment of metastasis with anti-CXCL1 therapies. Further, Yang was cited for its teachings that antibodies to CXCL1 slow the proliferation of melanoma cells (p. 4907, col. 2).  Yang also teaches that the level of CXCL1 expression increases in melanocytes as they progress to malignant melanoma and that overexpression of CXCL1 is correlated with the malignant phenotype (p. 4906-4907).
The response further argues that Singh and de Oliveira do not teach CXCL1 expression in melanoma samples. 
These arguments are not persuasive because Singh and De Oliveira were not cited for teaching detecting gene expression levels of CXCL1 in melanoma tissue. Rather, Singh was cited for teaching Sch-527123 is a small molecule antagonist for CXCR2 and effectively inhibits melanoma cell proliferation, chemotaxis and invasive potential (see abstract and p. 2383, col. 2). De Oliveira was cited for its teachings regarding performing a sentinel lymph node biopsy, and thereby to establish the obviousness of further performing a sentinel lymph node biopsy on those patients with .
7. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Alani et al (U.S. Patent 8,299,216) states that “Without wishing to be bound by theory, since the progression from radial growth phase (RGP) to vertical growth phase (VGP) is important for the development of metastatic disease, identification of markers to delineate the growth phase of a particular melanocytic lesion will be critical for determining prognosis and treatment strategies” (col. 47, lines 46-52). Thus, Alani teaches that some RGP melanomas do progress to VGP melanomas as part of the development of metastatic melanoma. Additionally, Alani analyzed mRNA levels, including CXCL1 mRNA levels, in melanomas of different stages of malignant progression (col. 47, line 53 to col. 48). CXCL1 mRNA levels were higher in VGP melanoma cell lines as compared to RGP melanoma cell lines (Tables 1 and 2). It is stated that “Several chemokines, including CXCL1, CXCL2 and CXCL8, which have recently been reported to be involved in cell migration, angiogenesis, tumor metastasis and immune responses, are among the genes most highly up-regulated in Vertical growth phase melanomas, with the most up-regulated gene (>60-fold) being CXCL1 (also known as Melanoma Growth Stimulating Activity factor)” (col. 48, lines 61-67).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634